Citation Nr: 1529076	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  12-25 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right arm disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus, type 2 (diabetes).

4.  Entitlement to service connection for a chest disability.

5.  Entitlement to service connection for a breathing disability.

6.  Entitlement to service connection for an eye disability.

7.  Entitlement to service connection for an intestinal disability.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Appellant served with the Army Reserve from December 1969 to March 1972, and he was on active duty for training (ACDUTRA) from March 1970 to July 1970.  

The Appellant served with the Army National Guard of Mississippi from March 1972 to March 1973, and he had a period of ACDUTRA from June 2, 1972 to June 16, 1972.  The Appellant served in the Air National Guard of Minnesota from March 1973 to November 1974.  The Appellant served in the Army National Guard of Michigan from November 1974 to March 1978.  

The Appellant served in the Army National Guard of Mississippi from December 1995 to August 1998, and he received a discharge under other than honorable conditions.  A July 2012 administrative decision determined that the Veteran was barred from receiving VA benefits during this period, and the Appellant did not appeal of this determination to the Board.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and May 2010 rating decisions.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C. VA will notify the Appellant if further action is required.


REMAND

The Appellant's periods of active duty service, ACDUTRA service, and inactive duty for training (INACDUTRA) service must be clarified before the Board may render a decision in this case.

With respect to the Appellant's period of service with the Army Reserve from December 1969 to March 1972, the Appellant has contended that he served in the Republic of Vietnam (Vietnam) for a "short time" in either 1971 or 1972 as a member of the 256th General Hospital at Camp Holloway.  In June 2011, the Appellant alleged that he served with the "256th General Hospital in Parma, Ohio" from December 1969 to April 1972.  In response to this statement, in January 2012, VA requested records from "Parma General Hospital," which is a private hospital center, and it is unclear how it would be affiliated with a military unit such as the 256th General Hospital reserve unit.  VA has otherwise obtained only a service separation document from July 1970 documenting the Appellant's period of ACDUTRA service from March 1970 to July 1970.  Accordingly, on remand, all appropriate efforts should be undertaken to obtain full copies of the Appellant's service treatment and personnel records for the Appellant's period of reserve service from December 1969 to March 1972, including efforts to document his claimed service in Vietnam at Camp Holloway.  

The Board otherwise observes that the Appellant's dates of ACDUTRA and INACDTURA service have not been verified with respect to his service from December 1969 to March 1978.  Further efforts should be undertaken to confirm the Appellant's dates of active duty service, ACDUTRA service, and INACDUTRA service for this period of time.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain full copies of the Appellant's service treatment records and service personnel records from the Appellant's period of service in the Army Reserve from December 1969 to March 1972.  Specifically attempt to obtain any service or personnel records relating to the Appellant's claimed deployment to Camp Holloway in Vietnam in either 1971 or 1972.  

2.  Verify the dates and locations of the Appellant's periods of active duty, ACDUTRA, and INACDUTRA service with the Army National Guard of Mississippi from March 1972 to March 1973, with the Air National Guard of Minnesota from March 1973 to November 1974, and with the Army National Guard of Michigan from November 1974 to March 1978.  All verified periods of service and responses received must be documented and associated with the claims file.

3.  Then readjudicate the claims.  If any decision is adverse to the Appellant, issue a supplemental statement of the case considering all pertinent evidence of record, and allow the appropriate time for response.  Then, return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



